      Case 4:17-cv-07025-SBA Document 106-2 Filed 02/06/19 Page 1 of 3



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Deanna R. Kunze (pro hac vice pending)
     dkunze@nixonpeabody.com
12   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
13   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
14   Chicago, IL 60602
     Tel: (312) 977-4400
15   Fax: (312) 977-4405

16   Attorneys for Stardock Systems, Inc.

17                                UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA

19                                          OAKLAND DIVISION

20   STARDOCK SYSTEMS, INC.,                       Case No.: 4:17-cv-07025-SBA
21                         Plaintiff,              DECLARATION OF DEANNA R. KUNZE IN
                                                   SUPPORT OF STARDOCK SYSTEMS AND
22          vs.                                    VALVE CORPORATION’S NOTICE OF
                                                   MOTION AND MOTION FOR A
23   PAUL REICHE III and ROBERT                    PROTECTIVE ORDER IN THE FORM OF A
     FREDERICK FORD,                               STAY OF PARTY DEPOSITIONS FOR 60
24                                                 DAYS; TO MODIFY THE SCHEDULING
                           Defendants.             ORDER; AND FOR A CASE MANAGEMENT
25                                                 CONFERENCE
26

27
                                             -1-
28                           DECLARATION OF DEANNA R. KUNZE ISO
      MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                         Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 106-2 Filed 02/06/19 Page 2 of 3



 1
     AND RELATED COUNTERCLAIM
 2   AND CROSS-CLAIMS
 3
            I, Deanna R. Kunze, declare:
 4
            1.      I am a Partner at Nixon Peabody LLP, counsel of record for plaintiff Stardock
 5
     Systems, Inc. (“Stardock”) and cross-defendant Valve Corporation (collectively “Moving
 6
     Parties”). I make this declaration in support of Stardock and Valve Corporation’s Notice of
 7
     Motion and Motion for a Protective Order in the Form of a Stay of Party Depositions for 60 Days;
 8
     To Modify the Scheduling Order; and for a Status Conference. Unless otherwise noted, I have
 9
     personal knowledge of the following and, if called upon to do so, would and could testify
10
     competently to the same in a court of law.
11
            2. Depositions in this action commenced on January 8, 2019, with the depositions of
12
     Valve Corporation and Kevin Unangst in Seattle, Washington. Shortly before depositions began,
13
     however, counsel for Defendants contacted counsel for Stardock and Valve regarding alleged
14
     discovery deficiencies. In response, Stardock and Valve attempted to remedy any reasonable
15
     requests before the depositions began. However, after depositions began, it became clear that
16
     counsel for Defendants was focused on identifying alleged discovery deficiencies, instead of
17
     substantive issues related to the case.
18
            3. Over the course of the next few weeks, three depositions were held, each of which
19
     lasted longer than the 7 hours permitted under the FRCP. In all of these depositions, counsel for
20
     Stardock and Valve attempted to resolve any reasonable request, including asking counsel for
21
     Defendants/Counter-Plaintiffs to identify potential issues before depositions commenced with
22
     counsel, per the discovery dispute process identified by this Court.
23
            4. However, in subsequent depositions, Defendants’ counsel continued to use deposition
24
     time on the record to challenge the adequacy of Stardock’s production. After the deposition of
25
     Derek Paxton in Ann Arbor, Michigan on January 23, 2019, it became clear that
26

27                                                   -2-
                             DECLARATION OF DEANNA R. KUNZE ISO
28    MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                            Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 106-2 Filed 02/06/19 Page 3 of 3



 1   Defendants/Counter-Plaintiffs sought “scorched-earth” type discovery from the opposing parties.

 2   The day after the Paxton deposition, the GOG Parties requested that other scheduled depositions

 3   be re-set for at least two (2) weeks to allow them to more meaningfully participate and all parties

 4   agreed to re-set those depositions for the week of February 11, 2019, in Ann Arbor, Michigan.

 5          I declare under penalty of perjury under the laws of the United States and the State of

 6   California that the foregoing is true and correct.

 7              Executed this 6th day of February 2019 in Chicago, Illinois.

 8
                                                            /s/ Deanna R. Kunze
 9                                                          Deanna R. Kunze

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27                                                    -3-
                             DECLARATION OF DEANNA R. KUNZE ISO
28    MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                            Case No. 17-cv-07025-SBA
